Citation Nr: 0820162	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 60 percent for pulmonary 
tuberculosis with chronic obstructive pulmonary disease from 
May 29, 1987 to February 8, 1995.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of various Regional Offices (ROs) of 
the Department of Veterans Affairs (VA).  Most recently, the 
RO in Houston, Texas, granted a 100 percent rating for the 
veteran's service-connected pulmonary disability effective 
September 21, 2004, and in a decision dated in January 2007, 
the Board the addressed entitlement to a rating higher than 
60 percent for the veteran's pulmonary disability from 
May 30, 1987, to September 20, 2004.  In that decision, the 
Board granted a 100 percent rating for the disability for the 
period of February 8, 1995, to September 20, 2004.  

The veteran appealed the Board's January 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in March 2008, the Court granted the 
parties' Joint Motion for Remand, which requested that the 
Court vacate and remand that part of the January 2007 Board 
decision that declined to take jurisdiction of the claim for 
an increased rating prior to 1995.  The case has now been 
returned to the Board.  

In May 2008, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.  


FINDING OF FACT

From May 29, 1987, to February 8, 1995, the veteran's far-
advanced, pulmonary tuberculosis, arrested from April 1951, 
with phrenemphraxis and associated chronic obstructive 
pulmonary disease (COPD) more closely approximated pronounced 
as opposed to severe impairment.  


CONCLUSION OF LAW

From May 29, 1987, to February 8, 1995, the criteria for a 
100 percent rating for the veteran's service-connected 
pulmonary disability were met.  38 U.S.C.A. § 1155 (formerly 
355) (West 2002); 38 C.F.R. §§ 4.7, 4.96. 4.97 Diagnostic 
Codes 6603, 6724 (effective prior to October 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993). 

Review of the record shows that in a rating decision dated in 
July 1949 VA granted service connection for pulmonary 
tuberculosis bilateral, far advanced, active, with 
cavitations, with a 100 percent rating from the date of 
receipt of the veteran's service connection claim in 
February 1948.  Medical records indicated that veteran was 
first diagnosed with pulmonary tuberculosis in January 1948 
and was hospitalized at a VA medical center from 
February 1948 to October 1949.  Treatment included 
therapeutic pneumoperitoneum with a phrenemphraxis, left, in 
April 1948.  The veteran also received streptomycin therapy 
in 1948.  In a VA tuberculosis report dated in August 1950, a 
physician reported that the veteran's pulmonary tuberculosis 
was arrested.  In a rating decision dated in June 1951, in 
compliance with the VA Schedule for Rating Disabilities as 
then in effect, the 100 percent rating was continued to April 
1953, followed by a 50 percent rating from April 1953 to 
April 1957 to be followed from April 1957 by a 30 percent 
rating, the minimum rating for far advanced arrested 
pulmonary tuberculosis.  

The veteran later filed increased rating claims, and at the 
time of a May 1974 VA examination, a chest X-ray showed the 
heart was normal, and the radiologist stated that old 
fibrocalcific scarring was visible in the left upper lobe and 
apex; the left diaphragm was markedly elevated and it was 
noted that the veteran had had phrenic avulsion.  At a VA 
examination in July 1976, the veteran complained of shortness 
of breath.  Physical examination of the lungs revealed normal 
breath sounds; there were no rales.  The physician who 
conducted pulmonary function tests said the reveled a slight 
degree of ventilatory impairment, predominantly of 
restrictive type.  The RO denied an increased rating, and the 
veteran appealed to the Board.  In a decision dated in 
December 1977, the Board denied the increased rating claim 
and found the veteran's pulmonary tuberculosis had been 
inactive for many years and was manifested principally by 
some pulmonary fibrosis and dyspnea, with not more than 
moderate impairment in health.  

At a VA pulmonary examination in February 1979, it was noted 
that the veteran reported moderate shortness of breath 
climbing 4 - 5 stair steps.  Pulmonary function tests were 
reported to be compatible with moderate obstructive pulmonary 
disease, and the physician opined this was secondary to the 
veteran's pulmonary tuberculosis.  The diagnoses included: 
residuals, far-advanced pulmonary tuberculosis, inactive; 
residuals of paralysis of left hemidiaphragm secondary to 
phrenic nerve surgery; and moderate obstructive lung disease.  
In a March 1979 rating decision, the RO held that the chronic 
obstructive pulmonary disease was secondary the veteran's 
arrested pulmonary tuberculosis and continued the 30 percent 
rating.  The veteran disagreed with that decision.  

A private physician examined the veteran in March 1980 and 
conducted pulmonary function tests.  The tests showed the 
forced expiratory volume in one second to be 72 percent of 
predicted value prior to bronchial dilation and 87 percent 
thereafter.  The physician's interpretation of the pulmonary 
function study was that a moderately severe restrictive and 
obstructive ventilatory insufficiency was present.  The 
veteran said he experienced dyspnea at rest and on slight 
exertion and said he had a chronic productive cough.  Chest 
examination revealed decreased expansion.  Both diaphragms 
were somewhat elevated; the right moved normally but the left 
moved only slightly, if at all.  On a treadmill, the veteran 
tolerated very light exercises poorly and appeared to be in 
significant respiratory distress.  The physician said that 
the studies indicated severe pulmonary insufficiency.  

The veteran failed to report for a VA examination scheduled 
by the RO for June 1980, and the RO continued the 30 percent 
rating.  In February 1981, the Board remanded the increased 
rating claim for a VA examination.  An examination was 
scheduled for March 1981, but the veteran did not report for 
that examination.  The case was returned to the Board, and in 
a decision dated in February 1982, the Board explained that 
in the absence of a VA examination to substantiate earlier 
findings, it had no alternative but to deny the increased 
rating claim.  

In a letter received on May 29, 1987, the veteran requested a 
physical evaluation to see if an increased evaluation was in 
order.  The RO in Huntington, West Virginia, accepted this as 
a claim for an increased rating, and in a statement received 
in July 1987, the veteran requested that his service-
connected disability compensation be restored to 
the 100 percent "total & permanent" award he was given in 
February 1948.  The RO denied the increased rating claim in a 
December 1987 rating decision, and the veteran filed a notice 
of disagreement.  The RO issued a statement of the case, and 
the veteran filed a VA Form 1-9, Appeal to Board of Veterans 
Appeals, which was received in August 1988.  The veteran 
requested a hearing, which was held in January 1989, and he 
submitted additional evidence related to his increased rating 
claim.  

In a rating decision dated in September 1989, the RO in 
Pittsburgh, Pennsylvania, granted an increased rating, from 
30 percent to 60 percent effective in January 1989, for the 
veteran's pulmonary tuberculosis, far advanced, arrested from 
April 1951, with associated COPD.  The RO notified the 
veteran of the decision in a letter dated in September 1989 
and provided notice of the veteran's appellate rights.  The 
RO again notified the veteran of the decision in a letter 
dated in October 1989 with notice of his appellate rights and 
on an attached sheet stated that his disability had been 
increased from 30 percent to 60 percent and that this action 
granted all benefits sought on appeal.  

The veteran filed a notice of disagreement with the effective 
date for the 60 percent rating and perfected an appeal as to 
this issue.  Eventually, in a decision dated in July 1994, 
the Board granted an effective date of May 29, 1987, for a 
60 percent rating for pulmonary tuberculosis with COPD.  

Thereafter, the RO in Houston, Texas, accepted a statement 
from the veteran, which was logged in on February 8, 1995, as 
a claim for an increased rating for the service-connected 
pulmonary tuberculosis with COPD.  The RO initially denied 
the claim in an August 1995 rating decision; the veteran 
disagreed with the decision and perfected an appeal to the 
Board.  During the course of the appeal, in a February 2006 
rating decision, the RO granted a 100 rating for the 
disability, effective September 21, 2004.  The veteran 
continued his appeal.  

The Board addressed the increased rating claim in its 
January 2007 decision.  Based on the results of an April 1995 
VA examination, along with the results of later examinations 
dated in 1997 and 1999 showing similar results, as well 
testimony at an August 2001 hearing and subsequent treatment 
records, the Board found that, as of February 1995, the 
residuals of pulmonary tuberculosis caused severe ventilatory 
deficit and pronounced impairment of bodily vigor thereby 
meeting the criteria for a 100 percent rating under 
Diagnostic Code 6731 effective February 8, 1995, which the 
Board identified as the date of receipt of an increased 
rating claim.  

In its January 2007 decision, the Board denied a rating in 
excess of 60 percent for pulmonary tuberculosis with COPD 
prior to February 1995, finding that that the September 1989 
rating decision that granted a 60 percent rating was final.  

The Court vacated and remanded that part of the January 2007 
Board decision that denied a rating in excess of 60 percent 
for pulmonary tuberculosis with COPD prior to February 1995, 
and in the Joint Motion for Remand, which was incorporated by 
reference into the Court's order, it was noted that it 
appeared that the appeal of the May 1987 claim for an 
increased rating remained pending.  

On review of the claims file, the Board observes again that 
veteran filed an increased rating claim that was received on 
May 29, 1987, and the RO denied the claim in a December 1987 
rating decision.  The veteran disagreed with the denial of 
the claim, the RO issued a statement of the case, and the 
veteran filed a substantive appeal, that is, a VA Form1-9, 
Appeal to Board of Veterans Appeals, which was received in 
August 1988.  He requested a hearing, which was held, and he 
submitted additional evidence related to his increased rating 
claim.  

In its September 1989 rating decision, the RO granted an 
increased rating to 60 percent.  In its notice to the 
veteran, the RO recited the veteran's appellate rights and 
also stated this action grants all benefits sought on appeal.  
This, however, was an erroneous statement as the RO had no 
basis upon which to conclude that the 60 percent rating was 
an award of all benefits sought, especially in light of the 
veteran's July 1987 statement that he wanted "restoration" 
of the 100 percent rating that had been awarded in 1948.  
Further, under the provisions of 38 C.F.R. § 19.125(c) 
(1989), the agency of original jurisdiction was prohibited 
from withdrawing a notice of disagreement or a substantive 
appeal after filing of either or both.  This is consistent 
with the Court's holding in AB v. Brown, 35, 38 (1993) in 
which the Court said that on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  

In view of the foregoing, it is appropriate that the Board 
address the matter of entitlement to a rating higher than 
60 percent from May 29, 1987, to February 8, 1995, for the 
veteran's pulmonary tuberculosis with phrenemphraxis and 
associated COPD.  

Disability evaluations are determined by the application of 
the VA Rating Schedule for Disabilities, 38 C.F.R. Part 4, 
(Rating Schedule), which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (formerly 355); 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1995).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1995).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

During the period from May 1987 to February 1995, the Rating 
Schedule provided a 100 percent rating for chronic, active, 
pulmonary tuberculosis.  As for inactive pulmonary 
tuberculosis, where entitlement was established on or before 
August 19, 1968, graduated ratings, as had earlier been 
applied to the veteran's case, starting at 100 percent with 
reduction to 50 percent followed by a minimum rating 
30 percent rating beginning eleven years after inactivity was 
established, were to be applied where far advanced lesions 
were diagnosed while the disease process was active.  
38 C.F.R. § 4.97, Diagnostic Code 6724 (1995).  In general, 
when a veteran had coexisting respiratory conditions, the 
conditions were to be rated under the predominant condition 
and elevated to the next higher evaluation where the severity 
of the overall disability warranted such evaluation.  
38 C.F.R. § 4.96 (1995).  The regulation specified, however, 
that in cases, such as the veteran's, in which graduated 
ratings for inactive tuberculosis were protected by Public 
Law 90-493, elevation was not for application.  Id.  
Diagnostic Code 6731, which specified ratings for inactive 
tuberculosis based on residuals, applied to pulmonary 
tuberculosis where there was initial entitlement after 
August 19, 1968.  See 38 C.F.R. § 4.97, Diagnostic Code 6731 
(1995).  

The Rating Schedule provided rating criteria for emphysema 
under Diagnostic Code 6603.  That code provided a 60 percent 
rating for severe emphysema with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.  A 100 percent rating was provided for 
pronounced disability with intractable and totally 
incapacitating disability; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion, and severity of 
emphysema confirmed by chest X-rays and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).  

In conjunction with his May 29, 1987, increased rating claim, 
the veteran submitted medical records dated from 1980 to 
1986, including reports of chest X-rays.  The records include 
a report titled Routine Admission and Resident Pre-Employment 
Physical from West Virginia Penitentiary dated in May 1980 in 
which it was noted that on examination of the lungs there 
were decreased breath sounds in all lung fields and absent 
breath sounds in the left lower lobe along with mild diffuse 
wheezing of the right lung.  A chest X-ray showed multiple 
small calcifications in the lungs, and the left diaphragmatic 
leaf was considerably elevated with the dilated stomach 
immediately beneath it.  The lungs appeared to be moderately 
emphysematous.  On the clinical examination report, the 
examiner certified that the veteran was not physically able 
to work.  In the report of a chest X-ray in August 1986, the 
radiologist said there was no change since 1980.  

The veteran underwent a VA examination in October 1987, and 
at that time said he was unable to walk much or climb stairs 
without becoming very short of breath.  The veteran said he 
had developed a persistent dry hacking cough and reported 
deep pain in his right chest with a deep breath.  On clinical 
examination of the respiratory system, there was good chest 
expansion, and the examiner heard no rales or abnormal 
sounds.  On pulmonary function testing, forced vital capacity 
(FVC) was 45 percent of the predicted value and Forced 
Expiratory Volume at 1 second (FEV-1) was 48 percent.  The 
examiner interpreted the pulmonary function tests as 
demonstrating a severe restrictive pattern.  Chest X-rays 
demonstrated that the left dome of the diaphragm was markedly 
elevated, and there were multiple tiny calcific densities.  
The radiologist said that the findings appeared stable with 
no active pulmonary lesion.  The clinical diagnosis was 
history of tuberculosis (arrested) with resulting COPD.  

At a hearing at the RO in Huntington, West Virginia, in 
January 1989 the veteran testified that walking, using stairs 
or carrying anything in his arms caused him a tremendous 
amount of difficulty breathing.  He said that at most he 
could climb one flight of stairs or walk about a block and 
then would be panting and gasping for breath.  He testified 
that he would have to rest at least 5 or 10 minutes to 
recover.  The veteran also testified that each night he woke 
up during the night short of breath and that he also had a 
chronic cough that went along with shortness of breath.  

In a January 1989 consultation report from Reynolds Memorial 
Hospital, M.B., M.D., noted the veteran said he had been 
chronically short of breath over the past 30 years ad that 
his respiratory distress had become more severe.  He 
complained of increasing shortness of breath, inability to 
walk up a flight of stairs without stopping to breathe and 
difficulty walking because of shortness of breath.  The 
veteran also reported persistent right-sided chest pain, 
worse on the right as compared to the left.  He gave a 
history of occupations as a restaurant owner, liquor store 
owner, and barber for approximately 28 years.  On clinical 
examination, there were decreased breath sounds.  Dr. M.B. 
noted chest X-ray demonstrated an elevated left 
hemidiaphragm.  

In his consultation report, Dr. M.B. noted the veteran's 
history of a left phrenic nerve resection because of his 
tuberculosis and having pneumoperitoneum as a result of his 
tuberculosis.  In the consultation report and in a March 1989 
letter to the veteran's attending physician, Dr. M.B. 
reported that pulmonary function tests revealed severe 
restrictive disease pattern with an FVC that was 
only 42 percent of predicted and an FEV-1 that was 
only 43 percent of predicted.  In the consultation report, 
Dr. M.B. sated that he believed the veteran's insufficiency 
was in part due to the pulmonary tuberculosis now present in 
the form of scar tissue.  He also stated that the restrictive 
disease was probably the result of the left phrenic nerve 
resection.  

In the March 1989 letter, Dr. M.B. stated that the veteran 
had an exercise study at Ohio Valley Medical Center in 
February 1989 and that it had indicated the veteran was 
clearly impaired from a respiratory standpoint at 2 miles per 
hour, 14 percent grade.  He said that based up history and 
physical evaluation as well as chest X-rays and pulmonary 
function, it was his opinion that the veteran had severe 
respiratory impairment that would lead him to severe 
disability in the event he attempted to return to work.  Dr. 
M.B. said he believed the veteran probably would not be able 
to do much more than work at a desk in a stationary 
environment.  

At a VA examination in June 1989, the veteran reported 
coughing and shortness of breath on walking, needing to stop 
and catch is breath after walking 100 yards.  He reported 
morning coughing and complained of wheezing.  The examiner 
said there was increased anterior-posterior diameter of the 
chest and breath sounds were decreased on the left.  On VA 
pulmonary function testing in June 1989, FVC was 40 percent 
of predicted, and FEV-1 was 45 percent of predicted.  Chest 
X-ray was unchanged from the 1987 examination.  

The veteran underwent a VA examination in November 1990, and 
with the report, the examiner enclosed VA medical records 
dated from September 1990 to November 1990, including the 
report of a radionuclide cardiac gated imaging study done in 
October 1990.  It was noted that the performance of the left 
ventricle was good based on ejection fraction.  The right 
ventricle was slightly prominent in size with fair wall 
motion, and the left ventricle was also slightly prominent in 
size.  

At the November 1990 VA examination, the veteran complained 
of shortness of breath, chest pain, a mostly dry cough, 
headaches, and dizziness.  On physical examination, 
auscultation of the lungs revealed slightly distant breath 
sounds and moderate prolongation of the expiratory phase.  
The physician said the veteran's presently inactive pulmonary 
tuberculosis was subjectively symptomatic and COPD was 
probably moderately symptomatic.  The physician who 
interpreted the results of November 1990 VA pulmonary 
function tests said there was moderate obstructive airways 
disease and there was also a concurrent severe restrictive 
process possible.  

The record includes no medical records for the period from 
November 1990 to April 1995.  At a VA examination in 
April 1995, the veteran reported that over the years his 
ability to breathe had become progressively worse and at the 
present time he said that he could walk approximately 1/2 block 
and that he had great difficulty with stairs.  On 
examination, the physician noted an increase in anterior 
posterior diameter and some retraction on respirations.  
There were decreased breath sounds on the left, and the 
physician noted the veteran became short of breath while 
undressing and dressing.  Pulmonary function tests showed FVC 
to be 55 percent of predicted value pre-bronchodilator and 
62 percent post-bronchodilator, and FEV-1 was 48 percent of 
predicted value before and 57 percent after bronchodilators.  
The physician who interpreted the results pointed to values 
that indicated airway obstruction and noted that because of 
the expiratory time of six seconds, those values might 
underestimate the degree of obstruction.  He further noted 
that certain values indicated over inflation and air 
trapping, and the diagnosis was mild obstructive airways 
disease.  

As noted earlier, based on the results of an April 1995 VA 
examination, along with the results of later examinations 
dated in 1997 and 1999 showing similar results, as well 
testimony at an August 2001 hearing and subsequent treatment 
records, the Board found that, as of February 1995, the 
residuals of pulmonary tuberculosis caused severe ventilatory 
deficit and pronounced impairment of bodily vigor and granted 
a 100 percent rating from February 8, 1995 to September 20, 
2004.  

Regarding the rating period now under consideration, the 
veteran's service-connected pulmonary disability showed 
worsening in 1987 as compared to 1980 in terms of pulmonary 
function tests, which by the time of examinations in 
October 1987, January 1989, and June 1989 showed values 
consistently less than half of predicted value with FEV-1 as 
low as 42 percent of predicted and FVC as low as 40 percent 
of predicted.  Further, there are 1990 records of a VA 
radionuclide cardiac gated imaging study showing the right 
ventricle was slightly prominent in size.  In this regard, 
the Board notes that although not part of the rating criteria 
prior to 1996, since that time, right ventricular hypertrophy 
alone will establish a 100 rating for emphysema or COPD.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604 (2007).  
Because the available evidence for the period from 1987 to 
1995 includes chest X-rays and pulmonary function tests 
indicative of severe disease as well as increased right 
ventricle size, along with continuing complaints of shortness 
of breath to the point of panting and gasping for breath on 
stairs, walking, and especially carrying anything, it is the 
judgment of the Board that the veteran's pulmonary disability 
during the period from May 29, 1987, to February 8,1995, more 
closely approximated pronounced as opposed to severe 
impairment.  The Board therefore concludes that, with the 
application of the provisions of 38 C.F.R. § 4.7, the 
criteria for a 100 percent rating were met during this 
period.  


ORDER

A 100 percent rating for the veteran's far-advanced, 
pulmonary tuberculosis, arrested from April 1951, with 
phrenemphraxis and associated COPD is granted from 
May 29, 1987, to February 8, 1995.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


